
	

114 HR 691 IH: Telehealth Modernization Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 691
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Ms. Matsui (for herself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To promote the provision of telehealth by establishing a Federal standard for telehealth, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Telehealth Modernization Act of 2015. 2.FindingsCongress finds the following:
 (1)Telehealth technologies can transform health care delivery by improving access to quality care by removing traditional barriers to health care delivery such as distance, mobility, and time constraints.
 (2)Telehealth is a mode of delivering health care utilizing information and communication technologies to enable the diagnosis, consultation, treatment, and care management of patients by health care providers.
 (3)The use of information and telecommunication technologies to deliver health care has the potential to reduce costs, improve quality, change conditions of practice, and improve access to health care, particularly in rural and medically underserved areas.
 (4)A lack of primary care providers, specialty providers, and transportation continues to be a significant barrier to access to health care in medically underserved rural and urban areas.
 (5)Parts of the Nation have difficulty attracting and retaining health care professionals, as well as supporting local health facilities to provide a continuum of health care.
 (6)Many health care providers in medically underserved areas are isolated from mentors, colleagues, and the information resources necessary to support them personally and professionally.
 (7)A patchwork of State regulatory environments poses legal and regulatory hurdles that are inhibiting the proliferation of private-sector telehealth innovations and have created significant uncertainty for the telehealth community.
 (8)As of June 2013, 40 out of 50 States have introduced legislation addressing telehealth policy, with wide variations in how telehealth is defined.
 (9)To help clarify this uncertainty and provide States with appropriate guidance, Congress should provide a workable Federal definition of telehealth that ensures the highest common denominator of care while facilitating future innovation.
 (10)The fundamental health care provider-patient relationship cannot only be preserved through a Federal definition of telehealth, but also can be established, augmented, and enhanced through the use of telehealth.
			3.Federal standard for telehealth
 (a)In generalIf a State authorizes a health care professional to deliver health care to an individual, the State should also authorize the health care professional to deliver such health care to such individual through telehealth, subject to the conditions specified in subsection (b).
 (b)ConditionsThe following are conditions for the delivery of health care through telehealth by a health care professional to an individual that States should consider adopting:
 (1)Accessibility and review of medical historyThe health care professional should have access to the medical history of the individual, and should review such medical history with the individual, to the same extent that the health care professional would have access to such medical history and would review such medical history if delivering the health care in person.
 (2)Identification of underlying conditions and contraindicationsTo the extent practicable, the health care professional should attempt to identify the conditions underlying the symptoms, if any, reported by the individual before such professional provides any diagnosis or treatment to the individual. In the case that the health care professional recommends a treatment to the individual, the health care professional should review with the individual the contraindications to the recommended treatment.
 (3)DiagnosisSubject to the professional discretion of the health care professional, such professional should have a conversation with the individual adequate to establish any diagnosis rendered.
 (4)Document evaluation, medical records, and provision of medical informationThe health care professional should document the evaluation and treatment delivered to the individual, if any, for the purpose of generating a medical record of the encounter. At the option of the individual, the health care professional should—
 (A)provide the individual with medical information, in standard medical record format, about such evaluation and treatment; and
 (B)send any documentation concerning such evaluation and treatment to one or more selected health care professionals responsible for the care of the individual.
 (5)Transparency regarding professional credentialsAt the option of the individual, the health care professional should provide to the individual, in electronic and paper format, information regarding the health care education, certification, and credentials of the health care professional.
 (6)No assurance concerning items or servicesThe health care professional should offer no assurance to the individual that any item or service, including a prescription, will be issued or provided—
 (A)in exchange for the payment of the consultation fee charged by the health care professional; or (B)solely in response to the individual completing a form or questionnaire.
 (7)Prescription requirementsAny prescription issued by the health care professional as part of the health care delivered to the individual should meet the following requirements:
 (A)The prescription is issued for a legitimate medical purpose in the usual course of professional practice.
 (B)The prescription is issued by a health care professional who has obtained a medical history and conducted an evaluation of the individual to whom such prescription is issued adequate to establish a diagnosis.
 (C)The prescription is not for a drug or substance in schedule II, III, or IV of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
 (D)The prescription is filled by an appropriately licensed dispensing entity. (c)ConstructionNothing in this section shall be construed to—
 (1)change the application of the HIPAA privacy regulation (as defined in section 1180(b)(3) of the Social Security Act (42 U.S.C. 1320d–9(b)(3))) with respect to a health care professional’s provision of telehealth; or
 (2)affect the standard of care for medical or clinical appropriateness as established by State law or policy.
 (d)DefinitionsFor purposes of this section: (1)TelehealthThe term telehealth means, with respect to health care that a health care professional is authorized to deliver to an individual in person under State law, such health care delivered by such health care professional to such individual not in person, from any location to any other location, and by means of real-time video, secure chat or secure email, or integrated telephony.
 (2)Health care professionalThe term health care professional means, with respect to health care, a physician or practitioner who is authorized under law to deliver such health care in person.
				
